11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Timothy Dewayne Hines,                        * From the 238th District Court
                                                of Midland County,
                                                Trial Court No. CR51322.

Vs. No. 11-18-00300-CR                        * December 13, 2018

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

    This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the
appeal is dismissed.